DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment(s) and Claim Status
In the Amendment filed June 8, 2022, the title has been amended to further describe the intended invention; claims 33-34, 37-38 and 40-46 were amended to include elements of canceled claims 39 and 47, and further details describing task functions allocated to robotic activity along waypoints; claims 1-32 stand canceled; and claims 53-60 were added.  Claims 33-38, 40-46 and 48-60 have been presented for further consideration.

Information Disclosure Statement
The information disclosure statement submitted on June 8, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Arguments
In light of the amendments and response, the applicant’s arguments have been fully considered and are persuasive.  The prior title objection and 35 USC 103 rejection have been withdrawn. 

Allowable Subject Matter
Claims 33-38, 40-46 and 48-60 [renumbered 1-26] are allowed.

The following is an examiner’s statement of reasons for allowance:
While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination, fail to explicitly teach or suggest of a system and method consistent with the limitations of independent claims 33, 42, 43 and 50, which facilitate progressive functional task along operational pathways for a self-driving device having a robotic arm, wherein explicit functions and robotic control protocols distinctly allocated to a traveling robotic arm are intermittently transferred to device components at waypoints along a designated working path of travel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The aforementioned Nusser et al., U.S. Patent Application Publication No. 2017/0308096, focuses on using a fleet of various robotic devices to carryout activities along a path of travel, and Wicks et al., U.S. Patent Application Publication No. 2015/0352721 focuses on using sensing technics to safely facility the movement of robotic devices along a path of travel.  The balance of the references cited in the attached PTO Form-892 focus on various technics used in controlling the performance, manipulation and activity (e.g., moving, transferring, loading, etc.) of mobile robotic devices. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-41054105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kelvin Booker/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119